 

Case 2:18-cr-OOOl4-Cr Document 36 Filed 12/20/18 Page 1 of 7

 

 

 

 

 

u.s. ms 5a cr ca
A024513(R .02/13 Jd ¢' c' 'aic § f‘ ,:l ' U?l.r'
ev ) Suheegi:i;zn ina nmin asc ;lSTR!u]:’G Y£H@N.r
UNITED STATES DISTRICT COURiHu etc 20 iii io¢ gi,
District of Vermont CL §§ §l§ 5
UNITED srArEs 0F AMERicA § JUI)GMENT IN A GRMLM,ALQA§U
v. ) § F' L€ f Y t art
ANTHONY M|CKENS § Case Number: 2118-cr-014-1
) USM Number; 25746-014
)
) Steven Barth, AFPD _l
) Defendant’s Attomey f

THE DEFENDANT:

El pleaded guilty to count(s) 1s and 25 of the |nformation

l:] pleaded nolo contendere to count(s) _ _ _ _

which was accepted by the court.

l:] was found guilty on count(s)

alter a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
21:346_,841{&],{|)]{|}(|3} Ci.'iiiis|'.\ii'ciri::;].r m Distribute 23_ Grams or More of Cocainc Ba.se EBHEU] ? ' ls
18:922(g)(1) Felon in Possession of Firearrns 8/31/2017 2s

The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to

the Sentcncing Reform Act of 1984.

l:] The defendant has been found not guilty on count(s)

m Count(s) 1, 2, 3 [:l is M are dismissed on the motion of the United States.

 

‘ . lt is ordered t_hat the defendant_must notify the United States attorney for this district within 30 dad/s of _any chan e of name, residence,
or mailing address until_ all fines, restitution,`costs, and special assessments imposed l_)y this judgment are fu y paid. Iforde ed to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances

 

 

lZ/ l 8/201 8
_ Date of ` `
]UDGMENT ENTERED ON DOCKET
DATE; 12/20/2018
Signature of Judge W

Christina Reiss, U.S. District Judge

 

mm md ride unwise l

12/20/2()18
Dit¢

 

 

Case 2:18-cr-OOOl4-Cr Document 36 Filed 12/20/18 Page 2 of 7

AO 2458 (Rev. 02/18) Judgment in Cn`minal Case
Sheet 2 _ lmpi'isonment

Judgment_Page _2~ of “_7___
DEFENDANT: ANTHONY l\/llCKENS
CASE NUMBER: 2:18-cr-014-1

IMPRISONMENT

The defendant is hereby committed to the custody of the F ederal Bureau of Prisons to be imprisoned for a total
term of:

60 months, on each count, concurrent, with credit for time served

m The court makes the following recommendations to the Bureau of Prisons:
that the dft be incarcerated at FCI Danbury. If Danbury is not available, the court recommends that the dft be incarcerated at FCI Fort Dix.

Both facilities will help facilitate his reentry back into the community and facilitate contact with his immediate family and young children.
The court also recommends that the dft receive educational, vocational, and substance abuse treatment and counseling while incarcerated.

m The defendant is remanded to the custody of the United States Marshal.

l'_`| The defendant shall surrender to the United States Marshal for this district:

[l at l:l a.m. [:l p.m` on

 

[l as notified by the United States Marshal.

l:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

[l before 2 p.m. on

 

l:| as notified by the United States Marshal.

l:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at __ _ , with a certified copy of this judgment
UNITED STATES MARSHA.L.
By

 

DEPUTY UNlTED STATES MARE`;HAL

 

 

Case 2:18-cr-OOOl4-Cr Document 36 Filed 12/20/18 Page 3 of 7

AO 245B (Rev. 02/18) .ludgment in a Criminal Case
Sheet 3 _ Supervised Release

Judgment»~Page 4 of __,__Z__
DEFENDANT: ANTHONY M|CKENS
CASE NUMBER: 2:18-cr-014-1
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

4 years

MANDATORY CONDITIONS

1_ You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
|:| The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check ifapplicable)
4, |:] You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
I°€Stltuthn. (check ifapplicable)

5. IZl You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

6. l:] You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying Offense. (check ifapplicable)

7. |:] You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

 

 

 

Case 2:18-cr-OOOl4-or Document 36 Filed 12/20/18 Page 4 of 7

AO 2453 (Rev. 02/18) Judgment in a Crirriinal Case
Sheet 3A - Supervised Release
Judgment-Page l g of 7
DEFENDANTZ ANTHONY M|CKENS
CASE NUMBER: 2118-Cr-014-1

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed report to the court about, and bring about improvements in your conduct and condition.

l. You must report to the probation office in the federal judicial district where you are authorized to reside within ?2 hours of your
§elease from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time

rame.

2. Af`ter initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least lO
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within ?2 hours of becoming
aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

lO. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

l l. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. lf the probation officer determines, based on your criminal record, personal history or characteristics, that you pose a risk to another
person (including an organization), the probation officer, With the prior approval of the Court, may require you to notify the person
about the risk and you must comply with that instruction. The probation officer may contact the person and confirm that you have
notified the person about the risk.

l3. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probazion and Supervised
Release Conditions, available atl www.uscourts.gov.

Defendant‘s Signature Date

 

 

 

 

Case 2:18-cr-OOOl4-or Document 36 Filed 12/20/18 Page 5 of 7

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 3B - Supervised Release

Judgment-Page 5 of .___7__>

DEFENDANT: ANTHONY M|CKENS
CASE NUMBER: 2:18-cr-014-1

ADDITIONAL SUPERVISED RELEASE TERMS

You must comply with the standard conditions of supervision set forth in Part G of the presentence report. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. Section 1030(e)(l)),
other electronic communications or data storage devices or media, or office, to a search conducted by a United States probation officer.
F ailure to submit to a search may be grounds for revocation of release. You must warn any other occupants that the premises may be
subject to searches pursuant to this condition. An officer may conduct a search pursuant to this condition only when reasonable
suspicion exists that you have violated a condition of supervision and that the areas to be searched contain evidence of this violation.
Any search must be conducted at a reasonable time and in a reasonable manner.

You must participate iri a program approved by the United States Probation Office for substance abuse, which program may include
testing to determine whether you have reverted to the use of drugs or alcohol. You shall contribute to the cost of services rendered in
an amount to be determined by the probation officer based on ability to pay or the availability of third party payment You must refrain
from the use of alcohol and other intoxicants during and after treatment.

 

 

AOMSB(REV'OZ/lg) Judgn(llere}an§r;ufi§;lccra-sg)OOlA.-Cr Document 36 Filed 12/20/18 Page 6 of 7
shea s z criminal Mon¢wy P¢uai¢ia=

 

 

Judgment _ Page 6l of 7
DEFENDANT: ANTHONY M|CKENS

CASE NUMBER: 2:18-cr~014-1
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 200.00 $ $ $
l:| The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (,fO 245C) will be entered

alter such deterrnination.
l:| The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each pa ee shall receive an approxirnateanro ortioned ayment, unless specified otherwise i_n
the priority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid

blame ul' Fagee Tntal Loas** Restitution ordered j Priority or Percentage
§ f
TOTALS $ 0.00 $ 0.00

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day alter the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

|:| The court determined that the defendant does not have the ability to pay interest and it is ordered that:
|:] the interest requirement is waived for the |:| fine |:| restitution.

|:] the interest requirement for the |:| fine l:| restitution is modified as follows:

* Justice for Victims of Traffickin Act of 2015, Pub. L. No. l l4-22,

** Findings for the total amount o losses are required under Chapters 109A, 110, l 10A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

 

A024SB (Rev' 02/18) Judg,§,;gi§]e, @,;,Jn§aqera§QOOld,-cr Document 36 Filed 12/20/18 Page 7 of 7
Sheet 6 _ Schedule of Payments

Judgment-Page __L of 7
DEFENDANT: ANTHONY M|CKENS
CASE NUMBER: 2218-Cr-O14-1

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A m Lump sum payment of $ 200-00 due immediately, balance due

[] not later than ,or
[] in accordance with [] C, [] D, [] E, or [] Fbelow; or

B [:l Payment to begin immediately (may be combined with [l C, [l D, or [l F below); or

C E Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D [] Payment in equal (e.g., weekly, monthly, quarrerly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E [] Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F § Special instructions regarding the payment of criminal monetary penalties:

Unless _the court has expressly ordered otherwise, if this judgment imposes imprisonment, pa ent of criminal monetary penalties is due during
th_e period of impnsonment. All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

[l Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

[l The defendant shall pay the cost of prosecution

l:l

The defendant shall pay the following court cost(s):

m The defendant shall forfeit the defendant’s interest in the following property to the United States.'

The defendant has forfeited his interest in the property indicated in the Preliminary Order of Forfeiture (doc. 2?) 35,290 and $302
in U.S. Currency.

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

